Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner recognizes the amendment to claim 3.  The Examiner withdraws the 112 rejection.
The Examiner recognizes the arguments directed toward claim 1.  The Examiner upholds the previous 103 rejection of Krebs in view of Wilcox and is made final. The arguments are fully addressed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Krebs (US Patent 1,855,400) in view of Wilcox (US Patent 5,826,421).
Regarding claim 1 (Currently Amended): Krebs discloses a mop head, comprising: 
a support body (“attachment of the map swab” Page 2 Lines 21-31) 
a plurality of textile fringes (Item A) extending from the support body in a longitudinal direction , each of the textile fringes, being secured at a first end on the support body (at Item b) and, having an opposite end in the longitudinal direction, at least one fringe comprising at least two strands including a first strand and a second strand (Page 2 Lines 31-39), the strands making contact with one another by directly abutting one another (Page 1 Lines 12-17, “twisted”), each strand having a same length (Figure 4 shows the end cut to the same length), 

Krebs does not explicitly disclose wherein during use of the mop head, the strands are configured to exhibit shrinkage behaviors in the longitudinal direction deviating from one another under action of water and/or heat. 
Wilcox teaches fringes made of different materials (Figure 5, Item 35 wraps around item 33) that wherein during use of the mop head, the strands are configured to exhibit shrinkage behaviors in the longitudinal direction deviating from one another under action of water and/or heat (Different materials have different shrink/expansion rates from water and/or heat.  This is an inherent materialistic property.  This inherent concept is disclosed in the instant specification in Paragraphs [0012 and 0041].  Wilcox in Column 3, Lines 62-66 discussed how the foam and covering would have different expansion rates).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the mop strands of Krebs with the multilayered strands as disclosed by Wilcox.  Cotton strands are difficult to wring out and become dry.  Having the foam interior with the knit covering as disclosed by Wilcox would allow the strands to dry easily while keeping a strong exterior (Wilcox Column 1 Lines 27-63).
 Regarding claim 2 (Previously Presented): Krebs in view of Wilcox discloses the mop head according to claim 1, wherein the at least one fixation comprises at least one retaining stitch which extends substantially transversely to the longitudinal direction (Krebs Page 2 Lines 62-64).  
Regarding claim 3 (Currently Amended): Krebs in view of Wilcox discloses the mop head according to claim 2, wherein the at least one retaining stitch circumferentially surrounds the fringe in the longitudinal direction in at least one location of an extension thereof (Krebs Page 2 Lines 62-64; Figure 4). 
Page 4 of 7 Regarding claim 4 (Previously Presented): Krebs in view of Wilcox discloses the mop head according to claim 3, wherein the retaining stitch circumferentially surrounds the fringe (Krebs Page 2 Lines 62-64) in the longitudinal direction from the support body to the opposite end (Krebs Figures 1 and 4 show the fringe extending from the support body to the opposite end).  
Regarding claim 5 (Previously Presented): Krebs in view of Wilcox discloses the mop head according to claim 3 wherein the retaining stitch uniformly and circumferentially surrounds the fringe, as viewed in the longitudinal direction (Krebs Page 2 Lines 62-64).  
Regarding claim 7 (Previously Presented): Krebs in view of Wilcox discloses the mop head according to claim 1, wherein the first strand comprises first threads, and the second strand comprises second threads (Krebs Figure 3).  
Regarding claim 8 (Previously Presented): Krebs in view of Wilcox discloses the mop head according to claim 1, wherein the strands are arranged parallel to one another in the longitudinal direction (Krebs Figure 1) wherein the fringe comprises at least three strands (Krebs Figure 3), two strands having an identical design, comprising identical first threads and, during the use, having the same shrinkage, and one strand being configured so as to deviate therefrom, comprising second threads  and, during the use, having greater or lesser shrinkage in the longitudinal direction (Wilcox Figure 5, Items 35 wrap around Item 33), and wherein the strand comprising the second threads is arranged between the strands comprising the identical first threads and is fixed there between by the at least one fixation in the longitudinal direction (Krebs Item a3).  
Regarding claim 9 (Previously Presented): Krebs in view of Wilcox discloses the mop head according to claim 7, wherein the second threads are configured to absorb or release less cleaning liquid during the use, and/or have more abrasive usage properties than the first threads (Wilcox Column 3 Lines 47-Column 4 Line 3).  
Regarding claim 10 (Previously Presented): Krebs in view of Wilcox discloses a mop, comprising:  Page 5 of 7Filed October 2, 2019Attorney Docket No. 817251the mop head according to claim 1, and a handle connected to the mop head (Krebs Page 2 Lines 21-31).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Krebs (US Patent 1,855,400) in view of Wilcox (US Patent 5,826,421) in view of McNamara (US Patent 1,977,948).
Regarding claim 6 (Previously Presented): Krebs in view of Wilcox discloses the mop head according to claim 3.  Krebs in view of Wilcox fails to explicitly disclose wherein the retaining stitch surrounds the fringe from the support body to the opposite end in a substantially helical manner.  
McNamara teaches wherein the retaining stitch surrounds the fringe from the support body to the opposite end in a substantially helical manner (Figure 1 Item 2 is binding separate bundles of fringe in a helical fashion).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to add additional stiches throughout the mop of Krebs as taught by McNamara.  Doing so would help the mop retain form, which would help when scrubbing the floor (McNamara Page 1 Lines 38-77).  

Response to Arguments
Applicant's arguments filed 3/11/2021 have been fully considered but they are not persuasive. 
	Applicant argues the combination of Krebs in view of Wilcox is hindsight since Wilcox does not discuss expansion and/or shrinkage within any of the document.  The Examiner respectfully disagrees.  Expansion/shrinkage is an inherent property of different materials.  The Applicant relies on this concept enable their claims, specifically in Paragraphs [0012 and 0041].  The claims do not require explicit types of materials or explicit differences in expansion rates.  .
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS RAYMOND RODGERS/Examiner, Art Unit 3723                                                                                                                                                                                                        
/LAURA C GUIDOTTI/Primary Examiner, Art Unit 3723